Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first piston" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not referred to a first piston prior to this limitation, however they have referred to an input piston. 
It is Examiner’s belief that Applicant intends the first piston to be the input piston and as such has examiner that claim with the first piston being the input piston. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “manifold” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'neill, WIPO Publication WO 03/051218A1 (hereinafter "Oneill").
In Reference to Claim 1: 
Oneill discloses a transmission system (Figure 2 or 3), comprising: an input piston (53) configured to receive an input force; a modulator piston (94) operatively associated with the first piston and configured to modulate the input force; and an output piston (97) operatively associated with the first piston and the modulator piston, the output piston configured to receive the modulated input force and output an output force from the transmission system (See, Page 12 lines 3-5 and 25-28).
In Reference to Claim 2: 
Oneill further discloses wherein the transmission system (Figure 2) is configured to modulate the input force by attenuating or dampening the input force to provide a reduced output force and/or reduced displacement of the output piston (97). See, Page 12 lines 3-5 and 25-28 which disclose adjusting the output force by utilizing Bernoulli’s principles as recited in the formulas found on Page 12.
In Reference to Claim 3: 
Oneill further discloses wherein the transmission system (Figure 2) is configured to modulate the input force to provide an increased output force from the output piston 
In Reference to Claim 4: 
Oneill further discloses wherein the transmission system (Figure 2 or 3) comprises a hydraulic transmission system. See, abstract.
In Reference to Claim 5: 
Oneill further discloses an input actuator, wherein the input piston (53) forms part of the input actuator (See, Figure 2). 
In Reference to Claim 6:
Oneill further discloses an output actuator, wherein the output piston (97) forms part of the output actuator (See, Figure 2).
In Reference to Claim 7: 
Oneill further discloses a control actuator, wherein the modulator piston (94) forms part of the control actuator. See, Figure 2. 
In Reference to Claim 8: 
Oneill further discloses a sealed chamber configured to communicate with the input piston, the output piston and the modulator piston. See, Figure 2 or 3. 
In Reference to Claim 9: 
Oneill further discloses wherein the sealed chamber is formed or provided in a manifold. See, Figure 3 which illustrates multiple input pistons in the same circuit thereby forming a manifold for the system. 
In Reference to Claim 10: 

In Reference to Claim 11: 
Oneill further discloses a control actuator (See, Figure 2), wherein the control actuator is reconfigurable to extend the modulator piston (94), extension of the modulator piston modulating the input force by decreasing the input force, thereby providing a reduced modulated input force to the output piston (97). See, Page 12 which discloses how the modulating piston works. Examiner notes that given the configuration of the hydraulic circuit that when the modulating piston is extended the input force is decreased because the volume between the modulating piston and the input piston has increased. Note the formulas provided on Page 12 which illustrate this basic physics concept and Bernoulli’s equation which govern this principle. 
In Reference to Claim 12: 
Oneill further discloses a control actuator (See, Figure 2), the modulator piston (94) forming part of the control actuator, wherein the control actuator is reconfigurable to retract the modulator piston retraction of the modulator piston modulating the input force by increasing the input force, thereby providing an increased modulated input force to the output piston (97). See, Page 12 which discloses how the modulating piston works. Examiner notes that given the configuration of the hydraulic circuit that when the modulating piston is retracted the input force is increased because the volume between the modulating piston and the input piston has decreased. Note the formulas provided 
 In Reference to Claim 13: 
	Oneill further discloses wherein the transmission system is configured to maintain the ratio of the input force to the output force at a given value or value range. This range is governed by the maximum and minimum physical distance between the input piston (53) and the modulator piston (94).
	In Reference to Claim 14: 
	Oneill further discloses wherein the transmission system comprises a drive arrangement (via a human operator of lever 51) configured to move and/or control the displacement of the modulator piston. 
	In Reference to Claim 15: 
	Oneill further discloses wherein the drive arrangement comprises a motor.  See, Figure 2. 
	In Reference to Claim 16: 
	Oneill further discloses wherein the transmission system comprises, is coupled to or is operatively associated with a control system (human input). See, Figure 1 and 2.
	In Reference to Claim 17: 
	Oneill further discloses wherein the transmission system is part of an apparatus. See, Figure 1. 
	In Reference to Claim 18: 

	In Reference to Claim 19: 
	Oneill further discloses wherein the instrument is a surgical instrument. See, Figure 1. 
	In Reference to Claim 20: 
	Oneill further discloses a method comprising a transmission and applying a modulating force to the modulating piston to modulate the input force received to the output piston. See, Figure 2 and Page 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited below would meet most of the recited claim limitation by the Applicant and is listed here for referenced of Applicants to other art which otherwise could have been utilized. 
U.S. Patent Publication 2019/0145432;
U.S. Patent Publication 2015/0113976; 
U.S. Patent Publication 2017/0227023; and 
U.S. Patent 10,921,164. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745